Citation Nr: 1758621	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2. Entitlement to service connection for skin condition, to include psoriasis and eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1998 to August 2001 and active duty for training (ACDUTRA) from March 2005 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The Board previously remanded this appeal in April 2014 and December 2016 for further development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran does not have a current right knee disability.

2. The Veteran does not have a skin condition, to include psoriasis and eczema, that onset during or was caused by service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).

2. The criteria for service connection for a skin condition have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

Active military, naval, or air service means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C. § 101(24) (2012); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2017).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Knee

The Veteran contends that she has a right knee disability that onset in service as a result of overusing her right knee to compensate for her service-connected left knee disability.

At her February 2013 Board hearing she testified that her left knee began hurting first in service and then as she used her right knee more it too began hurting, also during service.

Service treatment records include an April 1999 report of right knee pain with running, diagnosed as a collateral ligament strain.

Statements by two fellow service members noted the Veteran reported knee pain in service, without specifying which knee.  A third service member recalled the Veteran having left knee pain.

On VA examination in August 2011 the Veteran reported she began to have right knee pain in late 1999 or early 2000, which she attributed to having to compensate for her left knee.  However, she denied pain in her right knee since her left knee anterior cruciate ligament repair in 2009.  She also denied locking, stiffness, swelling, or instability.  The examiner found the Veteran's right knee to be normal on examination and x-ray and made no diagnosis of a right knee condition.

The Veteran was afforded another VA examination in February 2017.  At that examination she reported an aching in her right knee especially when getting up from a squat.  The examiner stated that the Veteran hyperflexes her right knee, which is what is leading to the internal pain on return from full sustained weightbearing flexion as it increases the compressive forces under the patella.  The examiner noted that the hyperflexion is the Veteran's baseline level of flexibility and is an inherent trait not due to any singularly local pathology.  The examiner specifically found no evidence of residual right lateral collateral ligament dysfunction on examination.  Thus, like the August 2011 VA examiner, the February 2017 VA examiner also opined that the Veteran does not have a right knee disability.

The February 2017 examiner provided an addendum opinion in August 2017, explaining that the Veteran's current complaint is of pain anteromedial under the knee cap indicating the location is subpatellar, which is a different location than the posterolateral knee pain she complained of in service.  The examiner noted that in service the Veteran complained of pain with running whereas her current complaint is of pain when getting up from a squat.  The examiner opined that the examination showed no evidence of residual right lateral knee ligament dysfunction to support the continuation of the inservice documented transient right knee strain.

The examiner further opined that that the Veteran's current right knee condition was not aggravated by her service-connected left knee condition.  The examiner acknowledged the Veteran's report that she relied on her right knee more due to pain in her left knee, but noted that there is no documentation of altered right knee function in service and no complains of right knee pain until years after she separated from service.  There is further no documentation of prolonged altered gait or compensation following her 2009 left knee surgery.

A review of the Veteran's post-service medical treatment records in evidence further does not show any diagnosis of a right knee disability.

The Board finds the Veteran to be competent and credible to report knee pain, and acknowledges her own opinion that she has a right knee condition.  However, making a medical diagnosis of the cause of her knee pain falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis of an internal knee condition manifest with pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Here, the most competent medical opinion evidence is that of the February 2017 VA examiner who has attributed the Veteran's knee pain to the hyperflexion of her knee, an inherent trait that does not represent an acquired disability.  The examiner also specifically opined that the Veteran's service-connected left knee disability did not aggravate the condition of her right knee.  Finally, the examiner opined that the Veteran has no current residuals from her documented in-service right knee injury.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a right knee disability, and the claim must be denied.

Skin Condition

The Veteran contends she has a skin condition, to include psoriasis and eczema, that onset in service. 

At her February 2013 Board hearing the Veteran testified she had a break out of eczema around age 13 and was given steroid creams which cleared the condition up.  She reported she did not have eczema or psoriasis at the time she enlisted in service.  She reported her skin condition flared up in service when doing physical training, and she had an allergy test done as a result that showed she was allergic to grass.  She stated she was given cream to control the itching.  She reported that five or six years ago she saw a dermatologist who opined that her skin condition looked more like psoriasis than eczema. 

A February 2003 dermatology note indicates the Veteran reported chronic eczema for the past 15 years for which she had not seen a dermatologist in more than 10 years.  A March 2003 treatment record indicates the Veteran sought treatment for chronic skin rashes, reporting a history of chronic eczema since infancy.  She reported that her symptoms usually arise during periods of stress, noting she has recently experienced increased levels due to school and motherhood.  Allergy testing was positive for pollen and dust mites.  Her symptoms were noted to be consistent with atopic dermatitis.   

A March 2014 VA treatment record notes the existence of scaly rough patches on the Veteran's elbows and scalp that the Veteran reported began about 10 years ago.  She was diagnosed with periorificial dermatitis, psoriasis, and seborrheic dermatitis.

A review of the Veteran's service treatment records from January 1998 to August 2001 and during her period of ACUDTRA from March 2005 to July 2005, does not show any complaints of a skin condition other than an April 2001 report of skin tags.

The Board acknowledges the Veteran's report of seeking treatment for a rash that flared when doing physical training in service.  In fact, the record contains a 2003 treatment record reflecting that the Veteran underwent allergy testing after a complaint of a rash, as she testified.  However, importantly, in early 2003 the Veteran had been out of active service for more than a year and a half, and the record does not indicate that she attributed the appearance of the rash to physical training, but rather to stress.

While the Veteran may currently have flare-ups of a skin condition variously diagnosed as eczema, psoriasis, and dermatitis, the record does not reflect that the condition onset in or was caused by service.  Rather, the evidence suggests the Veteran first reported the condition after she separated from active service and before her documented period of ACDUTRA.  Further, at that time she did not report an onset of the condition in service nor did she indicate that performing physical training in service caused the condition to flare up.  The Board puts significant weight on her 2003 report of the history of the condition, which was made in connection with her seeking contemporaneous medical treatment for the issue.  The Board acknowledges that the Veteran now, in connection with her claim for service connection, alleges that the condition onset in service.  However, earlier medical records do not support such a contention, and the Board does not find it credible.

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes the Veteran's competency to report experiencing a skin rash prior to service that resolved prior to her entry into service and notes that no skin condition was noted on her entrance examination.  Therefore, the Veteran is presumed sound on her entry into service.  See 38 C.F.R. § 3.304(b).  However, the Board further finds that a preponderance of the evidence is against finding that the Veteran's current skin condition onset during service or was caused by service.  Rather, the evidence supports that it flared up after her separation from active service and before her documented period of ACDUTRA, and her flare-ups have been attributed to environmental factors unrelated to service.  Therefore, the Board finds that service connection is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in January 2009 and April 2009  prior to the initial adjudication of the claim on appeal.  The letters complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  In January 2017 the VA requested that the Veteran provide release forms to allow the VA to obtain records from Dr. Parks, the Colorado Orthopaedic and Surgical Hospital, and her dermatologist, but she did not reply to the correspondence.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations of her knee in August 2011 and February 2017.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

While the Veteran was not afforded a VA examination in connection with her claim for service connection for a skin condition, the Board finds none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Here, the Veteran has argued that her skin condition onset in service.  The credibility of her lay statement is a question for the Board, and the Board finds there is no evidence of record for which a medical opinion is required for consideration.  Therefore, a VA examination of her current skin condition would not provide any relevant evidence in deciding her claim.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right knee disability is denied.

Service connection for a skin condition, to include psoriasis and eczema, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


